El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Angel Graciani fué acusado ante la Corte de Distrito de Guayama por el delito de portar armas, consistente en que el 12 de julio de 1927, en Barranquitas, Puerto Rico, ilegal y voluntariamente llevaba y conducía un revólver, arma con que puede causarse daño corporal.
El acusado hizo la alegación de “inocente.”
La prueba, en el juicio, fué contradictoria. De una parte los testigos Jesús Rivera, Otilio Vázquez, Clemente *872Cruz, Juan Valentín Colón y Conrada Colón, declararon que el acusado sacó un revólver y amenazó con él a Jesús Rivera, y que el revólver lo sacó del automóvil en que iba con otro. De otra parte los testigos Juan Maldonado, José Pa-gán, Emilia Colón, declararon que Jesús Rivera quiso ata-car a Graeiani con un tubo de hierro del automóvil y Cle-mente Cruz y Otilio Vázquez también amenazaron a Gra-ciani: que entre éste y los citados Jesús Rivera, Otilio Váz-quez y Clemente Cruz existían disgustos por razón de cier-tas denuncias; y que no vieron que Graeiani sacara revól-ver alguno. El registro del automóvil por el Jefe de la Policía de Barranquitas Sr. Martínez, que fué testigo en el caso, no dió resultado en cuanto a encontrar el revólver.
La corte resolvió el conflicto de la evidencia en favor de El Pueblo y condenó al acusado Graeiani a un mes de cárcel. Contra esta sentencia dictada, según aparece del escrito de apelación, el 15 de septiembre de 1927, se ba in-terpuesto el presente recurso.
Se alega como error de la corte sentenciadora indebida apreciación de la prueba, por manifiesto error.
La parte apelante examina hábilmente la prueba presen-tada y sobre ese examen funda su apreciación y establece la deducción de error.
Este tribunal ha decidido en gran número de casos que en la apreciación de la prueba no ha de intervenir, a menos que se alegue y demuestre que el juez inferior actuara con prejuicio o influido por pasión o parcialidad, o manifiesto error en la apreciación de la prueba. Examinada ésta, en-tendemos que ella • es suficiente para fundar la declaración de culpable del acusado, ya que no son sólo los testigos a quienes el acusado tachó de parcialidad los que le imputan haber sacado del automóvil un revólver, sino que hay otro testimonio intachable en el mismo sentido.
No podemos convenir en la existencia del error señalado.

La sentencia recurrida debe ser confirmada.